EXHIBIT 10.12

 

Central Garden & Pet Company

Nonqualified Deferred Compensation Agreement

 

As of June 19, 2002, Executive shall have a deferred compensation bookkeeping
account, which shall be maintained as a liability of the Company. Executive may
elect to defer his salary and bonus at such times and in such amounts as
determined by the Compensation Committee of the Board of Directors in its sole
discretion, and until an election is made, the lesser of all or $150,000 of any
future bonus payable to Executive shall be deferred hereunder Deferrals
hereunder shall be subject to appropriate tax withholding requirements and shall
be credited to the deferred compensation account. This arrangement is unfunded
and Executive is a general unsecured creditor of Employer with respect to the
amounts credited hereunder. Executive may not alienate, assign or encumber his
interest hereunder.

 

The Compensation Committee shall select a measuring investment fund or funds for
crediting investment gains or losses to Executive’s deferred compensation
account and, if applicable, Executive may make investment measuring fund
elections in accordance with such rules as may be established by the Committee
in its sole discretion. The initial measuring investment fund rate of return
shall be equal to the rate of return available under the ING Fixed
Account-Enhansed available in the Company 401(k) plan or its replacement. The
Company is under no obligation to make actual investments. The Company shall pay
all costs and expenses of establishing and maintaining the deferral account.

 

Executive may elect how and when his deferred compensation account will be paid
to him in accordance with rules established by the Compensation Committee in its
sole discretion. If no rules are established, the balance of Executive’s
deferred compensation account will be paid to him as soon as practicable
following termination of his employment from the Company in a cash lump sum,
subject to applicable tax withholding requirements. Executive may also make lump
sum withdrawals from the deferred compensation account based on his financial
hardship or for any other reason, subject to the Committee’s consent, or, for
any reason, and without Committee’s consent subject to a 10% penalty, unless
Employer is about to undergo a “change of control,” as defined in Section 280G
of the Internal Revenue Code of 1986, as amended, in which case no penalty will
be imposed.

 

This Agreement constitutes the sole and exclusive agreement between the parties
regarding the subject matter hereof and may be amended only by the mutual
agreement of the parties. The Compensation Committee shall have sole and full
discretion with respect to the administration of this Agreement.

 

EXECUTIVE:

    

COMPANY:

By:

 

  /s/    Glenn Novotny

--------------------------------------------------------------------------------

    

By:

  

  /s/    William E. Brown

--------------------------------------------------------------------------------

   

          Glenn Novotny

    

Its:

  

          Chairman

--------------------------------------------------------------------------------